Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the newly submitted amendment to the title.
Claim interpretation under 35 USC 112(f) has been withdrawn in view of the submitted amendment to the claims.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-10 are directed to an image processing apparatus, non-transitory computer-readable storage medium having stored therein a computer program for causing a computer of an image processing apparatus to function, and method for the same. Claims 1, 9, and 10 identify the uniquely distinct features of “store the pieces of information in an external storage device connected to the image processing apparatus if memory shortage in a volatile memory of the image processing apparatus occurs; and a rendering unit configured to generate the intermediate data using the pieces of information, and generate a raster image by performing rendering based on the generated intermediate data, wherein the generation unit, upon generating the pieces of information, stores the pieces of information in the volatile memory if the memory shortage in the volatile memory does not occur”. The closest prior art Takenaka (US 2017/0243089) teaches a printing apparatus includes a first interpretation unit configured to generate intermediate data of a page by interpreting print data, a second interpretation unit configured to generate intermediate data of another page by interpreting the print data, and a controller configured to perform, according to a specific print setting command indicating that a specific process is to be performed on all pages, control such that the specific process is performed on all the pages. The controller performs the control if the specific print setting command is included in a specific page (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675